I dissent. Conceding that the amendment of section 625 of the Code of Civil Procedure, whether it is in our judgment a wise provision or not, should be liberally construed with a view to accomplishing the object of its enactment, I am satisfied that it should not be construed in such a manner as to deprive a trial court of the power to refuse to submit to the jury interrogatories which, under the circumstances of the case, may be misleading and confusing. To my mind this was clearly the situation in the case at bar as to questions Nos. 1 and 2. Question No. 3 was so framed as to be entirely dependent on the answer to question No. 2, and was properly refused for that reason. An answer to question 4 favorable to defendant would not have been inconsistent with the general verdict in favor of plaintiff, and defendant cannot be held to have been prejudiced by the refusal of the court to submit the same, even if it be conceded that it should have been submitted under a proper construction of the law.
Sloss, J., concurred. *Page 138